DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment and remarks filed 08/25/2021. Claims 2,3 and 9 have been cancelled and claims 1, 4-8 and 10-15 have been amended by the amendment of 08/25/2021. The pending claims 1, 4-8 and 10-15 are now allowed.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment/Remarks
In response to the amendment and remarks received on 08/25/2021, the following action has been taken:
The rejection of claim 1, 3, 5-9 and 11-15 under 35 U.S.C. 103 as being unpatentable over LEE et al. (US patent publication number 2019/0305877-A1, LEE hereinafter) indicated in the non-final office action mailed on 05/26/2021 is withdrawn.

Examiner’s Remark
The art, US patent publication number 2020/0015218-A1 published to Lee, indicated to reject claims 1,3,5-9 and 11-15 in the non-final action mailed on 05/26/2021  was corrected to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A non-patent publication “NOMA-based 802.11g/n: PHY analysis and MAC implementation” to Eneko Iradier Gil  (Master’s Thesis), disclose a NOMA communication system according to  IEEE 802.11g/n.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633